DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Appellant’s arguments with respect to the Appeal brief filed on March 1, 2021 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-9, 11-12, 18, 20-21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2008/0018730 A1), in view of Breed (US 2015/0149079 A1).
As to claim 1: Roth discloses a vehicle (Figs. 1-2, “a vehicle 200”; Abstract) comprising:
a microphone (Figs. 1-2, peripherals 250/260 includes a microphone; ¶0032); 
a first display to present a virtual interface (Figs. 1-2, “a first display 240” to present a virtual interface; ¶0032); 
a second display to a virtual interface (Figs. 1-2, “a second display 230” to present a virtual interface; ¶0032); and 
a controller (Figs. 1-2 “a controller 220”; ¶0032) configured to: 

capture, using the microphone, speech of a first occupant located in the first seat and speech of a second occupant located in the second seat (Figs. 1-2, capture, using the microphone, speech of a first occupant located in the first seat and speech of a second occupant located in the second seat; Abstract, ¶0011, 0038, wherein the passenger represents the first occupant in the first seat, and the driver represents the second occupant in the second seat); 
translate the speech of the first occupant into a language associated with the second occupant (Figs. 1-2, ¶0038); and
present, via the second display, the virtual interface including speech in the language associated with the second occupant (Figs. 1-2, ¶0039 “when passengers speak with drivers or other passengers, the audio devices are configured to facilitate capture of conversations … Software may be suitably configured to also convert such conversations into text…”, ¶0040 “if a non-native language is spoken such non-native language may be translated by software 280 of the workstation 220 to both facilitate communication between drivers and passengers (either directly or via the displays)”). 
Roth does not expressly disclose a first heads-up display (HUD) to present a virtual interface in front of the first seat of the vehicle; a second head-up display (HUD) to present a virtual interface in front of the second seat of the vehicle, wherein the virtual 
As to claim 3: Claim 3 is a dependent claim of claim 1. The prior art Breed further discloses claim limitation of the second HUD includes “a projector 510” that is 
As to claim 4: Claim 4 is a dependent claim of claim 1. The prior art Breed further discloses claim limitation of the virtual interface presented by the second HUD is not viewable from the first seat (Fig. 2 shows the virtual interface presented by the second HUD 491 is not viewable from the first seat, wherein the first seat is the passenger seat; ¶0053-0054). In addition, the same motivation is used as the rejection of claim 4.
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior art Breed further discloses claim limitation of identify a second mode selection, the second mode selection being a point-of-interest (POI) mode, wherein the virtual interface includes a POI interface that identifies a POI to the second occupant, and the apparent distance of the POI interface is an increased distance (Figs. 15A-15B, identify a second mode selection, the second mode selection being a point-of-interest (POI) mode, wherein the virtual interface includes a POI interface that identifies a POI to the second occupant, and the apparent distance of the POI interface is an increased distance; ¶0071, 0116-0117). In addition, the same motivation is used as the rejection of claim 7. 
As to claim 8: Claim 8 is a dependent claim of claim 7. The prior art Breed further discloses claim limitation of including a camera to capture an image of an environment in front of the vehicle (Figs. 1-3, ¶0071). In addition, the same motivation is used as the rejection of claim 8. 
As to claim 9 Claim 9 is a dependent claim of claim 8. The prior art Breed further discloses claim limitation of the controller creates the POI interface to identify the POI within the image (Figs. 15A-15B, ¶0071, 0116-0117); wherein the second HUD presents the POI interface to overlay onto the POI as viewed by the second occupant through a windshield (Figs. 1-3, 15A-15B, the second HUD 491 presents the POI interface to overlay onto the POI as viewed by the second occupant through a windshield; ¶0071, 0116-0117).
As to claim 11 Claim 11 is a dependent claim of claim 7. The prior art Breed further discloses claim limitation of including: a telematics control unit to identify a vehicle location (Fig. 3E shows a telematics control unit to identify a vehicle location; ¶0061-0062, 0073); and a communication module to retrieve information for the POI based upon the vehicle location (Fig. 3E shows a communication module to retrieve information for the POI based upon the vehicle location; ¶0061-0062). In addition, the same motivation is used as the rejection of claim 11.
As to claim 12: Claim 12 is a dependent claim of claim 11. The prior art Breed further discloses claim limitation of the controller determines the POI based upon a user profile of the second occupant (Figs. 1-3, ¶0054). In addition, the same motivation is used as the rejection of claim 12.  
As to claim 18: Roth discloses including a speaker to audibly present the translated speech of the second occupant to the first occupant (Figs. 1-2, ¶0039-0040).
As to claim 20: Claim 20 is a method claim of claim 1. The combination of the prior arts Roth and Breed disclose a method (Roth: Figs. 1-4, a method; Abstract; Breed: Figs. 1-3, a method; ¶0012, 0017) comprising: 

translating, via a processor, the speech of the first occupant into a language associated with the second occupant (Roth: Figs. 1-2, translating, via “a processor 220”, the speech of the first occupant into a language associated with the second occupant ¶0040); and
presenting, via HUD in front of the second occupant, a virtual interface including speech in the language associated with the second occupant (Roth: Figs. 1-2, presenting, via “display 230” in front of the second occupant, a virtual interface including speech in the language associated with the second occupant; ¶0040; Breed: Figs. 1-3, presenting, via HUD in front of the second occupant; ¶0053-0056), 
wherein the virtual interface is presented at an apparent distance located between a windshield of the vehicle and the second seat of the vehicle (Breed: Figs. 1-3, the virtual interface 512 is presented at an apparent distance located between a windshield of the vehicle and the second seat of the vehicle; ¶0053-0056). In addition, the same motivation is used as the rejection of claim 20.  
As to claim 21: Claim 21 is a dependent claim of claim 1. The prior arts Roth and Breed further discloses claim limitation of the controller is further configured to: 
As to claim 25: Roth discloses the controller is further configured to: 
determine that the speech of the first occupant is in a different language than the speech of the second occupant (Figs. 1-2, ¶0062-0065); present, based on the determination that the speech of the first occupant is in a different language than the speech of the second occupant, a notification via the first HUD requesting approval from the first occupant to perform a translation; and receive an indication that the first occupant has approved the request to perform the translation, wherein translating the speech of the first occupant into a language associated with the second occupant is further based on receiving the indication that the first occupant has approved the request to perform the translation (Figs. 1-2, ¶0009, 0040, wherein passengers choose their language represents to send a notification via the first HUD requesting approval from the first occupant to perform a translation; the software 280 receiving the indication that the first occupant has approved the request to perform the translation).

Claim(s) 6, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2008/0018730 A1), in view of Breed (US 2015/0149079 A1), as applied to claims 1, 8, 12 above and further in view of OH et al (US 2019/0094038 A1).
As to claim 6: Roth discloses the vehicle includes a camera (Fig. 2, “a video 300” includes web cameras; ¶0041). Roth does not expressly disclose the camera configured to capture images of the second occupant to enable the controller to detect a gesture of the second occupant. However, Oh teaches a vehicle comprises a camera configured to capture images of a second occupant to enable a controller to detect a gesture of the second occupant (Figs. 1, 7, 13, “a vehicle comprises “a camera 220” configured to capture images of a second occupant to enable “a controller 170” to detect a gesture of the second occupant; ¶0087-0095, wherein the driver represents the second occupant) configured to capture images of the second occupant). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth and Breed to implement an internal camera for capturing images of the second occupant to enable the controller to detect a gesture of the second occupant as taught by Oh. The motivation would have been in order to detect the user’s 3D gesture input (Oh: ¶0097).
As to claim 10: Roth and Breed do not expressly disclose the second HUD presents the image to the second occupant in response to the controller detecting that the second occupant is exiting a vehicle cabin from the second seat. However, Oh teaches a vehicle comprises a camera for acquiring an external image of the vehicle (Figs. 1-4, 7, “a vehicle 100” comprises “a camera 310” for acquiring an external image 
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior art Breed further discloses claim limitation of the controller is to: enable the second occupant to select a detour to the POI upon the second HUD presenting the information for the POI in the POI interface (Figs. 3E, 15A-15B, ¶0061-0062), wherein the second HUD provides directions to a POI to the second occupant (Figs. 15A-15B, ¶0061-0062). 
Roth and Breed do not expressly disclose provide directions to the POI to the first occupant. However, Oh teaches a vehicle comprises a first HUD and a second HUD (Figs. 1-3, 6 “a vehicle 100” comprises “a first HUD 251c” and “a second HUD 251h”; ¶0110-0111), wherein the first HUD 251c provides a POI to a first occupant (Fig. .

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2008/0018730 A1), in view of Breed (US 2015/0149079 A1), as applied to claim 1, 8, 12 above and further in view of HWANG et al (US 2019/0095227 A1).
As to claim 19: Roth and Breed do not expressly disclose including a communication module to receive a mobile interface from a mobile device of the second occupant, wherein the controller is further configured to identify a second mode selection, the second mode selection being a mobile device mode for which the second HUD presents the mobile interface, wherein the apparent distance of the mobile interface is a second reduced distance. However, Hwang teaches a vehicle includes a communication module to receive a mobile interface from a mobile device of a second occupant, wherein a controller is further configured to identify a second mode selection, the second mode selection being a mobile device mode for which a second HUD presents the mobile interface, wherein an apparent distance of the mobile interface is a second reduced distance (Figs. 1, 7,  11,  “a vehicle 100” includes “a communication module 400” to receive “a mobile interface 951” from “a mobile device 900” of a second occupant, wherein “a controller 170/800” is further configured to identify a second mode .

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2008/0018730 A1), in view of Breed (US 2015/0149079 A1), as applied to claim 1, 8, 12 above and further in view of BORHAN et al (CN 103843024 A).
As to claim 22: Roth and Breed do not expressly disclose the controller is further configured to: determine a first currency associated with a geographical region in which the vehicle is located; determine a second currency associated with the second occupant; determine a first fare of a trip associated with the vehicle, the first fare being in the first currency; convert the first fare into a second fare in the second currency; and present, via the second HUD, the second fare in the second currency. However, Borhan .

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2008/0018730 A1), in view of Breed (US 2015/0149079 A1), as applied to claim 1 above and further in view of Ricci (US 2015/0061895 A1).
As to claim 23: Roth and Breed do not expressly disclose translating the speech of the first occupant into a language associated with the second occupant is further based on a determination that the first occupant is not engaged in a phone conversation. However, Ricci teaches a vehicle comprises a controller configured to detect a mobile conversation, and communication sensors configured to terminate features of a user interface of occupant (Fig. 2, a vehicle comprises “a controller 204” . 
    
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2008/0018730 A1), in view of Breed (US 2015/0149079 A1), as applied to claim 1 above and further in view of DO (US 2010/0161207 A1).
As to claim 24: Roth discloses audio information may comprises background traffic noise and background music, since a vehicle environment can be noisy (¶0039). Roth and Breed do not expressly disclose translating the speech of the first occupant into a language associated with the second occupant is further based on a determination that a door of the vehicle is closed or a window of the vehicle is closed. However, Do teaches a vehicle comprises a sensing unit for detecting whether or not the vehicle door and/or window is open (Fig. 1, a vehicle comprises “a sensing unit 150” for detecting whether or not the vehicle door and/or window is open; ¶0063). It would .
 
  Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2008/0018730 A1), in view of Breed (US 2015/0149079 A1), as applied to claim 1 above and further in view of HWANG et al (US 2019/0095227 A1) and Xian et al (US 2020/0194000 A1).
As to claim 26: Roth discloses translate the message from the language associated with the second occupant to the language associated with the first occupant; and present the message in the language associated with the first occupant via the first HUD to the first occupant (Figs. 1-2, Abstract, ¶0038-0040). 
Roth and Breed do not expressly disclose the controller is further configured to: receive a message from a mobile device of the second occupant in the language associated with the second occupant. However, Hwang teaches a vehicle comprises a controller communicates to receive message from a first occupant mobile device, a second occupant mobile device, and a third occupant mobile device (Figs. 1, 7, 11, “a vehicle” comprises “a controller 170/800” communicates to receive a message from a first occupant mobile device and a message from a second occupant mobile device; 
Roth, Breed, and Hwang do not expressly disclose the controller is further configured to: receive a message from a mobile device of the second occupant in the language associated with the second occupant. However, Xian teaches mobile devices communicate each other, wherein a first user sends a message in a first language by using a first mobile device; a second mobile device of a second user receives the message from the first mobile device, translates the message from the first language associated with the first user to a second language associated with the second user, and presents the messages in the second language associated with the second user via a display of the second mobile device to the second user (Figs. 3A-3D show mobile devices communicate each other, wherein a first user sends “messages 110-118” in a first language by using “a first mobile device 100”; “a second mobile device 120” of a second user receives the messages from the first mobile device, translates the messages 110-118 from the first language associated with the first user to a second language associated with the second user, and presents the messages 130-138” in the second language associated with the second user via a display of the second mobile device 120 to the second user; ¶0051-0054). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LIN LI/
Primary Examiner, Art Unit 2693

/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693